Citation Nr: 1812429	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  15-10 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for a bilateral eye condition.  

5.  Entitlement to service connection for prostate cancer.

6.  Entitlement to service connection for a right wrist condition.

7.  Entitlement to service connection for a bilateral arm condition.

8.  Entitlement to service connection for a bilateral leg condition.  

9.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder, and anxiety disorder.

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from October 1954 to September 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  An October 2014 rating decision denied entitlement to service connection for bilateral hearing loss, a nervous disorder, degenerative joint disease of the lumbar spine, right wrist condition, and entitlement to a TDIU.  A December 2015 rating decision denied entitlement to service connection for prostate cancer, a bilateral eye condition, bilateral leg condition, bilateral arm condition, tinnitus, and PTSD.
 
Concerning the Veteran's claim of entitlement to service connection for a nervous disorder and PTSD, the Board notes that the record reflects various diagnostic impressions, including a nervous disorder, depression, and anxiety.  Because the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim and reported syndromes and all other information of record, the Board finds that it is more appropriate to characterize his mental health claims broadly, as a single claim of entitlement to service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for an acquired psychiatric disorder, entitlement to service connection for a back disorder, entitlement to service connection for a right wrist disorder, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss was incurred in, or caused by, his military service.

2.  The Veteran's tinnitus was incurred in, or caused by, his military service.

3.  The Veteran's bilateral eye disability was not incurred in, or caused by, his military service.  

4.  The Veteran's prostate cancer was not incurred in, or caused by, his military service.  

5.  The Veteran does not have a current diagnosis of a bilateral arm disability.

6.  The Veteran does not have a current diagnosis of a bilateral leg disability incurred in, or caused by, his military service..



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss and tinnitus have been met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for entitlement to service connection for bilateral eye disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).

3.  The criteria for entitlement to service connection for prostate cancer have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).

4.  The criteria for entitlement to service connection for bilateral arm disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).

5.  The criteria for entitlement to service connection for bilateral leg disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).
 
Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent medical or lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that in the absence of proof of a present disability there can be no valid claim).

Some of the Veteran's service treatment records (STRs) are unavailable.  His service separation examination and his pertinent post service treatment records have been secured.  The National Personnel Records Center noted his service record was fire-related and that standard source documents were not available and that there are no STRs or SGOs (records from the Surgeon General's Office).  He has reported hospitalizations in service for double pneumonia and poisoning; however, he has not identified any records relevant to the eye, prostate, right wrist, bilateral arms, or bilateral legs that remain outstanding.  He completed a request for information needed to reconstruct medical data, but he did not provide treatment dates and hospital information with enough specificity to enable a search for additional secondary sources, as he was advised on the form.  In May 2014, the Veteran advised he does not have any additional information or evidence to give VA to support his claim.

As some of the Veteran's STRs are unavailable, VA has a heightened duty to assist him in developing his claims.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty includes a search for alternate medical records, which has been done to the extent possible, as noted above, as well as a heightened obligation on the Board's part to explain its findings and conclusions, and carefully consider the benefit-of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005). 

The Veteran has requested VA examinations for all his claimed disabilities; however, VA examinations are not necessary with respect to his claims for a bilateral eye disability, a prostate disability, a right wrist disability, a bilateral arm disability, and a bilateral leg disability.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United Stated Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.159(c)(4) provides that an examination or opinion is necessary if the evidence of record: 1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of a disability; and 2) establishes that the Veteran suffered an event, injury, or disease in service; 3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, but 4) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  The Court noted that the third prong of 38 C.F.R. § 3.159(c)(4) is a "low threshold" standard.  There is no competent evidence that suggests the Veteran's disabilities noted above may be related to his service.  Consequently, even the "low threshold" standard of McLendon is not met, and an examination (to secure a nexus opinion) is not warranted.

A. Bilateral Hearing Loss & Tinnitus

The Veteran claims entitlement to service connection for bilateral hearing loss and tinnitus.  For the following reasons and bases, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted.

In addition to the three requirements of service connection described above, there is also a presumption of service connection for the chronic diseases listed in 38 C.F.R. § 3.309(a), including sensorineural hearing loss, which is categorized as an "organic disease of the nervous system."  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)).  Under this presumption, if the chronic disease manifested in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1338.  

When the condition noted during service is not shown to be chronic at the time, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under the presumption for chronic diseases.  Id.; Walker, 708 F.3d at 1338-39.  To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms.  Fountain, 27 Vet. App. at 263-64.  

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for sensorineural hearing loss (as an organic disease of the nervous system under 38 C.F.R. § 3.309(a)) if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d).

The Veteran contends that his current bilateral hearing loss disability is the direct result of noise exposure during his active service.  See September 2013 Veteran's Application for Compensation.

Under the VA Adjudication Manual, M21-1, Part III, Subpart iv, Chapter 4, Section B.4.e (The Duty Military Occupational Specialty (MOS) Noise Exposure Listing), it has been determined that it is highly probable that combat engineers were exposed to hazardous noise.  The Veteran's Certificate of Release or Discharge from Active Duty (DD-214) lists his MOS as a combat engineer.  Accordingly, VA concedes that the Veteran was exposed to hazardous noise.

The Veteran submitted July 2013 statement from a private physician, which provides a positive nexus connecting his hearing loss with his active service.  See July 2013 Dr. Ortiz Valentín Statement.  The Board finds this opinion to be both competent and credible, as it is supported by a rationale, specifically that prolonged exposure to noise causes permanent damage to the ear, and the Veteran was exposed to high frequency noises in service.  Id.; see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (indicating "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").  

The Board acknowledges that there is a negative etiological opinion of record in the form of an October 2014 VA examination report.  The examiner opined that it was less likely than not that the Veteran's bilateral hearing loss was caused by, or a result of, an event in military service.  The VA examiner's rationale was based primarily on the absence of documented hearing loss upon separation.  See Hensley, 5 Vet. App. at 159 (holding 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation of service); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (finding that the lack of documented hearing loss while in service is not fatal to a claim for service connection).  Accordingly, the October 2014 VA medical opinion forms an inadequate foundation upon which to base a denial of entitlement to service connection for bilateral hearing loss and tinnitus.

In sum, the Veteran has been diagnosed with bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  This auditory diagnosis has been attributed by competent medical evidence to his in-service acoustic trauma.  Although there is a VA examination opinion of record that is unfavorable, the Board finds that, at the least, the evidence for and against the claims is in relative equipoise.

When the evidence for and against a claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C. §§ 1154(b); 5107 (2012); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, the benefit of the doubt must be resolved in favor of the Veteran and entitlement to service connection for bilateral hearing loss is warranted.

In considering the evidence of record under the laws and regulations concerning service connection, the Board concludes that the Veteran is entitled to service connection for tinnitus.  As previously discussed, exposure to hazardous noise in service is conceded.  During his October 2014 VA examination, he reported that he had had intermittent tinnitus for several months.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).

The Board finds that the Veteran's statements in this case are credible.  Furthermore, the Board notes that tinnitus is subjective, and the kind of condition to which lay testimony is competent.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation).  Thus, the Board finds that the Veteran is competent to relate a history of noise exposure during service and a history of having experienced tinnitus. 

Moreover, the Board has granted the Veteran's request for service connection for bilateral hearing loss based on his description of his in-service noise exposure.  That the Veteran has hearing loss adds to the credibility of his contention that he has tinnitus because "an associated hearing loss is usually present" with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  In this regard, the Board notes that "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  The Merck Manual, Section 7, Ch. 85, Inner Ear.  In addition, the October 2014 VA audiology examiner stated, "[c]linical hearing loss is present and tinnitus is known to be a symptom associated with hearing loss." 

Therefore, entitlement to service connection for tinnitus is warranted.

B.  Bilateral Eye Condition

The Veteran asserts that he suffers from a bilateral eye condition which is related to his active duty service.  He has not provided more specific contentions.  For the following reasons and bases, the Board finds that service connection for a bilateral eye disorder is not warranted.

The September 1956 service separation examination reveals an ophthalmoscopic evaluation was not performed, but visual acuity testing was 20/20 in both eyes.  Post-service VA treatment records reflect various bilateral eye impressions, including refractive error, age-related senile cataracts, conjunctivitis and dry eye syndrome.  See, e.g., September 2015 Eye Consult.

Regarding service connection for a vision disability, for purposes of entitlement to benefits, the law provides that refractive errors of the eyes are developmental defects and not disease or injury within the meaning of applicable legislation.  See 38 C.F.R. §§ 3.303(c), 4.9 (2017).  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, Part VI, Subchapter II, para. 11.07.  Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury during service which created additional disability.  See VAOPGCPREC 82-90 (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).

The Veteran has not contended, nor does the record show, any event, disease or injury that occurred to the Veteran's eyes while on active duty, including a superimposed disease or injury upon the current refractive error.  Therefore, there is no evidence of an in-service incident.  See Davidson, 581 F.3d 1313.

The determination in this case is medically complex, since whether the Veteran's eye disability was incurred during his service cannot be perceived through the senses alone.  Therefore, competent medical evidence is required.  Jandreau, 492 F.3d at 1376-77; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Layno v. Brown, 6 Vet. App. 465, 470-71 (1994) (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  As the Veteran is a lay person in the field of medicine, his unsupported claim of a relationship between his active duty service and an eye disability is not competent evidence on this issue, and thus lacks probative value.  See Layno, 6 Vet. App. at 470-71.  

The Board finds that the weight of the evidence demonstrates that the Veteran's current eye disabilities are not the result of his active duty service.  In this regard, there is no evidence of any "superimposed" injury that could have aggravated the refractive error of the eye, nor is there any evidence of an injury or disease which caused the Veteran's cataracts or dry eye syndrome, nor is there any evidence linking his current eye problems to service.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply and the claim must be denied.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).

C.  Prostate Cancer

The Veteran asserts his prostate cancer is related to his active duty service.  He has not provided more specific contentions.  For the following reasons and bases, the Board finds that service connection for prostate cancer is not warranted.

The September 1956 separation examination noted examination of the genitourinary system was normal.  The Veteran was diagnosed with prostate cancer in October 2014.  See December 2014 Oncology Consult (noting the Veteran was diagnosed following a prostate biopsy).  Accordingly, the Board finds that the Veteran has a current disability.  See Davidson, 581 F.3d 1313.

The Veteran has not contended, and the record does not otherwise show, any injury, event, or disease occurred during service which resulted in his current prostate disorder.  Accordingly, entitlement to service connection for a prostate disorder has not been established.  See Davidson, 581 F.3d 1313. 

The determination in this case is medically complex, since whether the Veteran's prostate disorder was incurred during his service cannot be perceived through the senses alone.  Therefore, competent medical evidence is required.  Jandreau, 492 F.3d at 1376-77; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Layno v. Brown, 6 Vet. App. 465, 470-71 (1994) (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  As the Veteran is a lay person in the field of medicine, his unsupported claim of a relationship between his active duty service and prostate cancer is not competent evidence on this issue, and thus lacks probative value.  See Layno, 6 Vet. App. at 470-71.  

In sum, the preponderance of the evidence weighs against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply and the claim must be denied.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).

D.  Bilateral Arm Disorder & Bilateral Leg Disorder

The Veteran claims entitlement to service connection for a bilateral arm disorder and a bilateral leg disorder.  He has not provided more specific contentions.  For the following reasons and bases, the Board finds that entitlement to service connection for a bilateral arm disorder and a bilateral leg disorder is not warranted.

The September 1956 separation examination noted examination of the upper and lower extremities was normal.  The Board finds that the medical evidence does not establish any current bilateral arm disorders for service connection purposes.  VA treatment records show diagnoses of reduced pulses and mild fungal infection in the feet as well as left hip pain attributed to degenerative joint and disc disease.

The Board notes that the Veteran has never been diagnosed with a bilateral arm disorder.  The competent and credible medical evidence does not show any current diagnoses of a bilateral arm disorder at any time.  While the Veteran asserts that he has a bilateral arm disorder, as a layperson he does not have the medical competence to identify or these conditions, as this is a complex determination that cannot be made based on lay observation alone.  See Jandreau, 492 F. 3d at 1376-77 (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr, 21 Vet. App. at 309  (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno, 6 Vet. App.at 469-71 (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).

As stated above, service connection may only be granted for a current disability.  The Board concludes that the preponderance of the evidence is against a finding that the Veteran has a current diagnosis of a bilateral arm disorder.  

The Veteran has not contended, and the record does not otherwise show, any injury, event, or disease occurred during service which resulted in any current leg disorder or that arthritis of the left hip was manifested within a year of service separation.  Accordingly, entitlement to service connection for a bilateral leg disorder has not been established.  See Davidson, 581 F.3d 1313. 

The determination in this case is medically complex, since whether a leg disorder was incurred during his service cannot be perceived through the senses alone.  Therefore, competent medical evidence is required.  Jandreau, 492 F.3d at 1376-77; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Layno v. Brown, 6 Vet. App. 465, 470-71 (1994) (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  As the Veteran is a lay person in the field of medicine, his unsupported claim of a relationship between his active duty service and a leg disorder is not competent evidence on this issue, and thus lacks probative value.  See Layno, 6 Vet. App. at 470-71.

Accordingly, entitlement to service connection for a bilateral arm disorder and a bilateral leg disorder is denied.



ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.
	
Entitlement to service connection for a bilateral eye disability is denied.

Entitlement to service connection for a prostate disability is denied.

Entitlement to service connection for a bilateral arm disability is denied.

Entitlement to service connection for a bilateral leg disability is denied.


REMAND

An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in- service event, injury or disease," or that a disease, manifested in accordance with presumptive service connection regulations, occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).

In regard to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, the Veteran has been diagnosed with depressive disorder, not otherwise specified (NOS) and anxiety disorder NOS.  See, e.g., May 2014 Psychiatry Note; September 2014 Psychiatry Note; October 2015 Psychiatry Note.  Additionally, the Veteran has asserted that he experienced psychologically stressful events during his active duty service.  See, e.g., July 2013 Dr. Ortiz Valentín Statement (noting the Veteran experienced difficulty adapting to another language and place and was very concerned regarding military life in a war situation); October 2015 Psychiatry Note (reporting the Veteran was seen by a psychiatrist in Korea in 1955).  [A November 2015 VA DBQ concluded that the Veteran did not have a diagnosis of PTSD that conforms to DSM-5 criteria].

In a July 2013 statement, a private physician opined that the Veteran has a "nervous problem" which is "service connected due to stress of war, duties, and training."  See July 2013 Dr. Ortiz Valentín Statement.  The physician did not provide a diagnosis of a disability.  Therefore, the Board finds that there is an indication that the Veteran's acquired psychiatric disorder may be related to his active duty service; however, there is insufficient evidence to decide this claim.  Accordingly, the Board finds that the McClendon criteria are satisfied, and an examination is warranted to address the nature and etiology of the Veteran's acquired psychiatric disorder(s).

The Board additionally finds that an examination is required to address the Veteran's claim of entitlement to service connection for a back disorder.  Here, the Veteran's VA treatment records reflect a back disorder.  See, e.g., October 2013 X-ray Imaging Study (reflecting an impression of degenerative joint disease of the spine).  Accordingly, the medical evidence establishes that the Veteran has a current back disability.  

The Veteran has asserted that his MOS as a combat engineer caused his current back disorder.  See, e.g., July 2013 Dr. Ortiz Valentín Statement (noting the Veteran carried heavy loads in service as a combat engineer).  Additionally, in a July 2013 statement, the Veteran's private physician opined that the Veteran's back symptomatology was related to his active duty service.  See July 2013 Dr. Ortiz Valentín Statement.  Specifically, Dr. Ortiz Valentín opined that the heavy loads the Veteran carried put stress on his spine; and that stress caused inflammatory changes which promoted degenerative problems.  Id.  Although the Veteran's private physician provided this statement, she did not provide a diagnosis of a back disability.  Therefore, the Board finds that there is an indication that the Veteran's back disorder may be related to his active duty service; however, there is insufficient evidence to decide this claim.  Accordingly, the Board finds that the McClendon criteria are satisfied, and an examination is warranted to address the nature and etiology of the Veteran's back disorder.

The Board additionally finds that an examination is required to address the Veteran's claim of entitlement to service connection for a right wrist disability.  The Veteran's private physician provided an opinion that the Veteran's right wrist pain is due to an injury he had in service.  See July 2013 Dr. Ortiz Valentín Statement.  In light of the heightened duty to assist in this case, the Board finds that there is an indication that the Veteran has a right wrist disorder that is related to an active duty injury; however, there is insufficient evidence to decide this claim.  Accordingly, the Board finds that the McClendon criteria are satisfied, and an examination is warranted to address the nature and etiology of the Veteran's right wrist disorder.

Since the TDIU claim is inextricably intertwined with the service connection claims, it is also being deferred pending the development requested herein.  See 38 C.F.R. § 4.16(a) (2017); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (claims are inextricably intertwined when they have common parameters, such as when the outcome of one may affect the outcome of the other.  And to avoid piecemeal adjudication of these types of claims, they should be considered together).  

Finally, as this matter is being remanded, the Veteran's updated VA and private treatment records should be obtained. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file any outstanding VA and non-VA treatment records, including records of VA treatment from February 2017, forward.  

2.  After the completion of (1), schedule the Veteran for a VA psychiatric examination.  The entire claims file, to include a copy of this REMAND, must be reviewed by the examiner in conjunction with the examination.  The examiner should confirm in the examination report that he or she has reviewed the folder in conjunction with the examination.  The examiner should elicit a full history from the Veteran.  Any medically indicated tests should be conducted.  

The examiner is asked to provide the following:

a.  Please identify (by diagnosis) each psychiatric disorder found to be present, to include unspecified depressive disorder and unspecified anxiety disorder.

* In identifying the Veteran's psychiatric disorders, the Board directs the examiner's attention to the May 2014, September 2014, and October 2015 diagnostic impressions of depressive disorder NOS and anxiety disorder NOS. 

b.  For each psychiatric disorder found, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the psychiatric disorder had its clinical onset during active service or is related to any incident of service.

* In reaching this opinion, the examiner must consider and address the July 2013 statement by Dr. Ortiz Valentin which attributes the Veteran's nervous disorder to his military service.  The examiner is also advised that the Veteran's service treatment records, except for his September 1956 separation examination (which reflects a normal psychiatric examination), are unavailable.

A supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any opinion as requested, the examiner should fully explain the reason why such opinion could not be rendered.

3.  After the completion of (1) schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed back disorder.  The entire claims file, to include a copy of this REMAND, must be reviewed by the examiner in conjunction with the examination.  The examiner should confirm in the examination report that he or she has reviewed the folder in conjunction with the examination.  The examiner should elicit a full history from the Veteran.  Any medically indicated tests should be conducted.  

The examiner is asked to provide the following:

a.  Please identify (by diagnosis) each back disorder found to be present, to include degenerative joint disease.

* In identifying the Veteran's back disorder(s), the Board directs the examiner's attention to October 2013 x-ray imaging study revealing an impression of degenerative joint disease of the spine.

b.  For each back disorder found, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the back disorder had its clinical onset during active service or is related to any incident of service, to include the Veteran's MOS as a combat engineer.

* In reaching this opinion, the examiner must consider and address the July 2013 statement by Dr. Ortiz Valentin which attributes the Veteran's back disorder to his military service.  The examiner is also advised that the Veteran's service treatment records, except for his September 1956 separation examination (which reflects a normal spine examination), are unavailable.

A supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any opinion as requested, the examiner should fully explain the reason why such opinion could not be rendered.

4.  After the completion of (1) schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed right wrist disorder.  The entire claims file, to include a copy of this REMAND, must be reviewed by the examiner in conjunction with the examination.  The examiner should confirm in the examination report that he or she has reviewed the folder in conjunction with the examination.  The examiner should elicit a full history from the Veteran.  Any medically indicated tests should be conducted.  

The examiner is asked to provide the following:

a.  Please identify (by diagnosis) each right wrist disorder found to be present.

b.  For each right wrist disorder found, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the back disorder had its clinical onset during active service or is related to any incident of service, to include the Veteran's MOS as a combat engineer.

* In reaching this opinion, the examiner must consider and address the July 2013 statement by Dr. Ortiz Valentin which attributes the Veteran's right wrist pain to an injury in service.  The examiner is also advised that the Veteran's service treatment records, except for his September 1956 separation examination (which reflects a normal upper extremity examination), are unavailable.

A supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any opinion as requested, the examiner should fully explain the reason why such opinion could not be rendered.

5.  Finally, after completing any other development that may be indicated, readjudicate the claims remaining on appeal.  If the benefits sought are not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


